 1   HEATHER E. WILLIAMS, Cal. Bar No. 122664
     Federal Defender
 2   HOPE ALLEY, Cal. Bar No. 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CANDY LYNN SMITH
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 6:17-mj-00009-JDP
12                    Plaintiff,                   MOTION TO VACATE OCTOBER 30, 2018
                                                   REVIEW HEARING; ORDER
13    vs.
14    CANDY LYNN SMITH,
15                    Defendant.
16
17          Defendant Candy Lynn Smith hereby requests that the Court vacate the October 30, 2018
18   review hearing. The Government is in agreement with the request.
19
            On May 15, 2018, the Court sentenced Mrs. Smith to 6 months of unsupervised probation,
20
     with the conditions that she obey all laws and advise the Court and Government within seven days
21
     of being cited or arrested for any alleged violation of law. The Court also ordered Mrs. Smith to
22
23   pay a $300.00 fine.

24          Mrs. Smith has paid off her fine and has had no new violations of law. Accordingly, the

25   parties request that the Court vacate the October 30, 2018 review hearing.
26
     //
27
     //
28
     //
 1                                                 Respectfully submitted,
 2                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 3
 4   Date: October 16, 2018                        /s/ Hope Alley
                                                   HOPE ALLEY
 5                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 6                                                 CANDY LYNN SMITH
 7
 8                                               ORDER
 9            Pursuant to the parties’ request, the Court vacates the October 30, 2018 review hearing for
10   Case No. 6:17-mj-00009.
11
12   IT IS SO ORDERED.
13
14   Dated:      October 17, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27

28


     Smith - Motion to Vacate
                                                       2
